Kevin Fennick appeals from a judgment of a single justice of this court denying his petition under G. L. c. 211, § 3, in which he sought relief from one or more orders of the Superior Court. The single justice correctly denied extraordinary relief, as Fennick had an adequate remedy in the ordinary appellate process, namely, a direct appeal to the Appeals Court from any final judgment. “Our general superintendence power under G. L. c. 211, § 3, is extraordinary and to be exercised sparingly, not as a substitute for the normal appellate process or merely to provide an additional layer of appellate review after the normal process has run its course.” Votta v. Police Dep’t of Billerica, 444 Mass. 1001, 1001 (2005).

Judgment affirmed.